Gray, C. J.
The validity of this contract is beyond dispute. The restriction which it imposes is confined to a particular place, and is but coextensive with the interests purchased by the defendants of the plaintiffs for a large sum. It is very like the contract upheld in the leading case of Mitchel v. Reynolds, 1 P. Wms. 181; S. C. 10 Mod. 27, 85, 130; Fortescue, 296; the principle of which has been repeatedly affirmed by this court. Alger v. Thacher, 19 Pick. 51, 53. Gilman v. Dwight, 13 Gray, 356. Taylor v. Blanchard, 13 Allen, 370, 374. By its grammatical construction and obvious intent, both the defendants agree that both and each of them will neither engage in the business of bakers in Fitchburg, nor directly or indirectly engage in any business or do any act that shall interfere with the business purchased of them by the plaintiffs. The acts of one of the defendants, offered to be proved at the trial, were a clear breach of their joint obligation. Angier v. Webber, 14 Allen, 211.

Exceptions sustained.